Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 6, 2005 (People v Rogers, 19 AD3d 437 [2005]), affirming a judgment of the Supreme Court, Queens County, rendered February 6, 2003.
Ordered that the appellant is granted leave to serve and file a brief on the issues of whether trial counsel became a witness against the defendant when he submitted his pro se motion pursuant to CPL 330.30, and whether the trial court should have assigned him a new attorney in connection with CPL 330.30 motion; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel: Joseph Faraguna, Esq. EO. Box 122 Sag Harbor, N.Y. 11963, and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
*733Ordered that the application is held in abeyance in the interim. Krausman, J.R, Fisher, Lifson and Covello, JJ., concur.